Title: From George Washington to Robert Cary & Company, 10 August 1764
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 10th August 1764.

Since my last of the first of May I have received the Goods by Boyes, likewise the Nails pr Watson, with the Letters Accounts of Sales Accounts Current &ca which accompanied them—as also another Letter of the 28th of March by Captn Hooper.
It might possibly answer very little purpose were I to enter into a minute detail of the Reasons that have caused me to fall so much in arrears to you and therefore I shall not trouble you fully with the particulars at this time but content myself with observing in as few words as the nature of the Subject will admit of that in whatsoever light it may appear to you, it is not less evidently certain that Mischances rather than Misconduct hath been the causes of it: For it was a misfortune that Seasons and chance shoud prevent my making even tolerable Crops in this part of the Country for three years successively and it was a misfortune likewise when they were made that I shoud get little or nothing for them—It may also be looked upon, as unlucky at least, that the Debts which I thought I had collected, and actually did remit to you shoud be paid in Bills void of credit, and as things have turned out (and you have such occasion for your money) it is unlucky likewise that I made some purchases of Lands & Slaves in this Country since it obliged me to apply more of the Currt money (which was due to the Estate here) towards the payment thereof than I expected and of consequence more of the Sterlg Balle in your hands to the credit of Master Custis in order to Assign him his full dividend of the personal Estate not conceiving in the least degree that I shoud have occasion for more of it than woud remain after such application was made—because, had these Bills been answerd—had my Crops proovd good, & sold well, the Balle I think coud never have been against me—Howevr to be as short as possible—To remove the seeming apprehension (expressd in yours of the 13th of February) of your suffering in point of Interest

for the money you then discoverd you stood in advance for me I wrote you on the first of May following that I had no sort of objections to allowing Interest from thence forward and desired you woud charge it accordingly untill the Debt was Paid—not desiring that you, or any body else shoud suffer in the most trivial Instances on my account—and I shall now in consequence of your other Letter of the 28th of March beg leave to inform you—in terms equally sincere and direct—that it is not in my power, I shoud add in a manner convenient and agreable to myself, to make remittances faster than my Crops (& perhaps some few occasional Sums which may fall in my way) will furnish me with the means: but if notwithstanding, you cannot be content with this mode of payments you have only to advise me of it and I shall hit upon a method (thô I woud choose to avoid it) that will at once discharge the Debt, and effectually remove me from all further mention of it—for I must confess, I did not expect that a corrispondant so steady, & constant as I have proovd, & was willing to have continued to your House while the advantages were in any degree reciprocal woud be reminded in the Instant it was discovered how necessary it was for him to be expedious in his payments—Reason and prudence naturally dictates to every Man of common sense the thing that is right, & you might have rested assured, that so fast as I coud make remittances without distressing myself too much, my Inclinations woud have prompted me to it: because in the first place it is but an irksome thing to a free mind to be any ways hampered in Debt; and in the next place, I think I have discovered no intentions, Since I have found how the Balle was likely to turn, of increasing that Debt (unless it shoud appear in the amount of my Invoices last year which greatly indeed exceeded my expectations but will be ballenced I hope by the contracted one of this year): but on the contrary all the willingness I coud, under the accidents that have happened, of decreasing it to the utmost of my power—but I have already run into much greater prolixity on this head than I promised, or intended—Your answer will determine my measures, and upon this Issue it must Rest.
I shoud be glad to receive an Acct of Sales for the rest of the Tobaccos which Master Custis and myself have in yr hands that I may see more fully how the Ballances stand—All the Tobacco

which I had ready upon this River I have given to Boyes amounting to 20 Hhds on which please to make such Insurance as you shall judge most advisable—in like manner do upon 21 Hhds of my York River Tobacco in the same Ship—and upon Sixty of Master Custis’s which accompanies it—I have about 8 or 10 Hhds more on this River which shall be shipd by the first Vessell I can obtain liberty in after it is got from the Mountains where the disturbances that have been occasiond by the Indians renders it difficult to procure Waggon’s for the transportation of it.
Some pains have I taken to satisfie myself of the equity of Mrs Pasavents claim of £5.8.6 or to convince you of the Injustice of it the latter of which I conceive can easily be done from the Inclosed papers and from Mrs Washingtons Assertion’s who will if required give testimony that she never sent for such Goods as Mrs Passavent Charges the delivery of in 1758 (for the eviction of which it is only having recourse to the order’s of the preceeding year) and moreover that she never did receive any such—Inclosed is Mrs Pasavents Note of Sundrys sent by Captn Coxen & charged in yr Invoice of March 1758—If any such Goods were had (as She now charges) woud they not have been included in this Bill? surely I think so, but further I can declare I nevr saw or heard of such things althô the Goods by Coxen arrivd a little before the time of my Marriage and in 1760 I wrote for the very Identical Articles, which She there charges, (except the French bead Stomacher & Sleeve knots) and had them in accordingly the year following as will appear by S. Rush’s Note and your own Invoice and that at the very identical prices also which the other has chargd—it is very unlikely therefore that we shoud have occasion for Goods of this sort in the succession here chargd—on the contrary I think it must appear evident from the circumstances & assurances here given that Mrs Passavents claim arises from a mistake, or that the charge is in itself unjustly made in either of which cases I cannot submit to a payment of the demand.
Miss Custis’s Trunk which was missing last year is at length received: the contents in good order—Inclosd are Invoices of such Goods as I stand in need of for my Family’s use & shoud be glad to receive by the first good oppertunity that offers to this River (Potomack): The usual quantity of Goods for our Plantations on York River are yet to be added, but untill I see or hear

from Mr Valentine I cannot form the Lists in the meantime am unwilling to slip the present occasion of forwarding my own.
Equally in behalf of Master and Miss Custis, and in favour of Mr Walter Magowan (their Tutor) I drew upon you the 6th Instt for £45.13.9 which is to be charged to them in equal proportion’s—Miss Custis may not perhaps just at the time of offering this Bill have as much money in your hands arising from the Interest of Bank stock as will fully pay her half of it, and answer the order for Goods at the same time, but as the half years payment at Lady day next will soon follow, and I shall always be ready to make up any deficiency, I hope they will nevertheless meet with a ready acceptance. I am Gentn Yr Most Obedt Serv.

Go: Washington

